DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7, 9, 11, 13-14, 16, 18 and 20 have been considered but are moot because the new ground of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norholm (US 20140112213 A1) in view of Lum (US 20130016633 A1). 
For claim 1, Norholm discloses (figure 2, Abstract) a radio frequency module comprising:
a first terminal (figure 2, one common antenna terminal); a second terminal; a third terminal; a fourth terminal; (figure 2: 2nd to 4th terminals are SP1-SPn terminals)
a first switching circuit (figure 2, switch 202) that includes a first switch terminal (one common terminal), a second switch terminal, a third switch terminal, and a fourth switch terminal (at least three selectable terminals);
a filter that is disposed on a first signal path connecting the first terminal to the first switch terminal, the filter having a first passband (figure 1, filter 114); 
a first band elimination filter ([0020], a first filtering element 208a having a first stop band for eliminating a second pass band) that is disposed on a second signal path connecting the second switch terminal to the second terminal, the first band elimination filter having a first elimination band;
a second band elimination filter that has a second elimination band ([0020], a second filtering element 208b having a second stop band for eliminating a first pass band); and
a first wiring conductor that forms a third signal path connecting the third switch terminal to the third terminal (figure 2, SPn path),
wherein the first switching circuit (figure 2, switch 202) switches between a connection between the first switch terminal and the second switch terminal, a connection between the first switch terminal and the third switch terminal, and a connection between the first switch terminal and the fourth switch terminal (figure 2, switch 202),
wherein the second band elimination filter is disposed on a fourth signal path connecting the fourth switch terminal to the fourth terminal ([0020], second filtering element 208b), and
wherein the second elimination band is a frequency band different from the first elimination band ([0020]).  
Norholm fails to mention in figure 2, a bandpass filter that is disposed on a first signal path connecting the first terminal to the first switch terminal, the bandpass filter having a first passband; wherein the first elimination band is included in the first passband, wherein the second elimination band is included in the first passband, wherein a bandwidth of a frequency band of the first passband minus both the first elimination band and the second elimination band is narrower than both a bandwidth of a frequency band of the first passband minus the first elimination band and a bandwidth of a frequency band of the first passband minus the second elimination band.  
In the same field of endeavor, Lum discloses ([0056], figures 3 and 6) a RF front end, comprising a bandpass filter (FHB) coupled between an antenna and a switch (switch 64HB); the bandpass filter (Filter FHB may be a high pass filter or a bandpass filter) that is disposed on a first signal path connecting a first terminal (antenna terminal) to a first switch terminal (common terminal of switch 64HB), the bandpass filter having a first passband (bandwidth of FHB); wherein the first band (figure 6, first band 54) is included in the first passband (bandwidth of FHB), wherein the second band (second band 54) is included in the first passband (bandwidth of FHB), wherein a bandwidth of a frequency band of the first passband (bandwidth of FHB) minus both the first band (first band 54) and the second band (second band 54) is narrower than both a bandwidth of a frequency band of the first passband (bandwidth of FHB) minus the first band (first band 54) and a bandwidth of a frequency band of the first passband (bandwidth of FHB) minus the second band (second band 54).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lum into the art of Norholm as to add the bandpass filter FHB between antenna and the common terminal of the switch for improving RF signal quality, wherein the bandwidth of the added bandpass filter sufficiently passes bands of filtering elements 208a-208n, pass band of one of 208a-208n is an elimination (or stop) band to the other of 208a-208n.  
For claim 3, Norholm in combination with Lum substantially teaches the limitation in claim 1, Norholm discloses wherein there is no overlapping range between the frequency band of the first passband minus the first elimination band and the frequency band of the first passband minus the second elimination band (Norholm: [0001]-[0002], [0014], [0020], and figures 1-2; also see Lum: figures 5-6). 
For claim 14, Norholm in combination with Lum substantially teaches the limitation in claim 1, Norholm discloses a communication device comprising: the radio frequency module and an RF-signal processing circuit that is connected to the radio frequency module ([0001], figure 9). 
For claim 16, Norholm in combination with Lum substantially teaches the limitation in claim 3, Norholm discloses a communication device comprising: the radio frequency module and an RF-signal processing circuit that is connected to the radio frequency module ([0001], figure 9). 

Claims 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norholm (US 20140112213 A1) as modified by Lum (US 20130016633 A1), in view of Black (US 20140055210 A1). 
For claim 5, Norholm in combination with Lum substantially teaches the limitation in claim 1, but fails to mention wherein the first band elimination filter is a variable band elimination filter.  
This teaching is disclosed by Black (Abstract, figure 3, tunable notch filters 168 and 170).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Black into the art of Norholm as modified by Lum as to include variable band elimination filter to improve dynamic control of unwanted bands.  
For claim 7, Norholm in combination with Lum substantially teaches the limitation in claim 3, but fails to mention wherein the first band elimination filter is a variable band elimination filter.  
This teaching is disclosed by Black (Abstract, figure 3, tunable notch filters 168 and 170).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Black into the art of Norholm as modified by Lum as to include variable band elimination filter to improve dynamic control of unwanted bands.  
For claim 18, Norholm in combination with Lum and Black substantially teaches the limitation in claim 5, Norholm discloses a communication device comprising: the radio frequency module and an RF-signal processing circuit that is connected to the radio frequency module ([0001], figure 9).  

Claims 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norholm (US 20140112213 A1) as modified by Lum (US 20130016633 A1), in view of Lum et al. “Lum2” (US 20080174470 A1). 
For claim 9, Norholm in combination with Lum substantially teaches the limitation in claim 1, but fails to mention wherein the radio frequency module includes bandpass filters and band elimination filters, a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters.  
Lum2 discloses a RF front end, ([0014], [0057]: A filter can be configured to reject a predetermined band of jammer frequencies using a band reject or notch configuration, figures 3B, 3C) comprising bandpass filter (321) and notch filters (327, 329), wherein the radio frequency module includes bandpass filters (321) and band elimination filters (327, 329), a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters (figures 3B, 3C).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lum2 into the art of Norholm as modified by Lum as to use elimination/notch filters (327, 329) as an alternative embodiment to reject a predetermined band such as the stop band of Norholm.  
For claim 11, Norholm in combination with Lum substantially teaches the limitation in claim 3, but fails to mention wherein the radio frequency module includes bandpass filters and band elimination filters, a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters.
 Lum2 discloses a RF front end, ([0014], [0057]: A filter can be configured to reject a predetermined band of jammer frequencies using a band reject or notch configuration, figures 3B, 3C) comprising bandpass filter (321) and notch filters (327, 329), wherein the radio frequency module includes bandpass filters (321) and band elimination filters (327, 329), a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters (figures 3B, 3C).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lum2 into the art of Norholm as modified by Lum as to use elimination/notch filters (327, 329) as an alternative embodiment to reject a predetermined band such as the stop band of Norholm.  
For claim 20, Norholm in combination with Lum and Lum2 substantially teaches the limitation in claim 9, Norholm discloses a communication device comprising: the radio frequency module and an RF-signal processing circuit that is connected to the radio frequency module ([0001], figure 9).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norholm (US 20140112213 A1) as modified by Lum (US 20130016633 A1) and Black (US 20140055210 A1), in view of Lum et al. “Lum2” (US 20080174470 A1). 
For claim 13, Norholm in combination with Lum and Black substantially teaches the limitation in claim 5, but fails to mention wherein the radio frequency module includes bandpass filters and band elimination filters, a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters.  
Lum2 discloses a RF front end, ([0014], [0057]: A filter can be configured to reject a predetermined band of jammer frequencies using a band reject or notch configuration, figures 3B, 3C) comprising bandpass filter (321) and notch filters (327, 329), wherein the radio frequency module includes bandpass filters (321) and band elimination filters (327, 329), a number of the bandpass filters being equal to a number of the band elimination filters, or the number of the bandpass filters being lower than the number of the band elimination filters (figures 3B, 3C).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lum2 into the art of Norholm as modified by Lum and Black as to use elimination/notch filters (327, 329) as an alternative embodiment to reject a predetermined band such as the stop band of Norholm.  

Allowable Subject Matter
Claims 4, 8, 12 and 17 are allowed, because none of the references, either alone or in combination, discloses or renders obvious the limitation of claim 4.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
August 3, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643